Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered January 9, 1987, convicting him of attempted robbery in the first degree and robbery in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention we find that the police had probable cause to arrest him based upon information supplied by a citizen informant. The evidence adduced at the suppression hearing demonstrated that the informant identified herself to two police officers as the defendant’s cousin and informed them that the defendant had bragged to her about robbing a gas station "twice before”. She then brought the officers to the home she shared with the defendant where, after being granted permission by the defendant’s grandaunt to search the house, they found and took the defendant into custody in connection with two recent robberies of a nearby gas station. Under these circumstances, we will not disturb the hearing court’s determination denying suppression of the subsequent identification of the defendant in a lineup.
We have reviewed the defendant’s remaining contentions concerning the lineup and the court’s charge and find them to be without merit. Kunzeman, J. P., Hooper, Sullivan and Balletta, JJ., concur.